Citation Nr: 0203595	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  92-10 566	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Dr. J.A.J.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1972 to 
December 1975.  Historically, in a June 11, 1987 decision, 
the Board of Veterans' Appeals (Board) denied service 
connection for a psychiatric disorder.  That Board decision 
represents the last final decision on that issue.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board on appeal from a February 
1992 rating decision by the San Juan, Puerto Rico, Regional 
Office, which denied service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been submitted to reopen the claim.  In July 1993, the Board 
remanded the case to that Regional Office for additional 
evidentiary development.  A Regional Office hearing was held 
in August 1995.  In a decision rendered September 13, 1996, 
the Board determined that new and material evidence had been 
submitted to reopen the claim, but denied service connection 
for an acquired psychiatric disorder on the merits.  

Thereafter, appellant appealed the Board's September 13, 
1996, decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In July 1997, on the Board's own motion, 
the Senior Deputy Vice Chairman, by direction of the 
Chairman, under the authority granted in 38 U.S.C.A. § 7103 
(West 1991), ordered Reconsideration of that September 13, 
1996, Board decision.  In August 1997, the VA filed with the 
Court an unopposed Motion to Remand the case, after informing 
the Court that the Board had ordered Reconsideration of the 
September 13, 1996, Board decision.  By subsequent Order, the 
Court granted the VA's motion, vacated the Board's September 
13, 1996, decision, and remanded the case.  

In a January 16, 1998 decision, the reconsideration panel of 
the Board determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  The Board 
then remanded that service connection issue on a de novo 
basis for the appropriate Regional Office to undertake 
additional evidentiary development.  Later that month, 
jurisdiction over this case was transferred to the St. 
Petersburg, Florida, Regional Office (RO).  In February 1999, 
the RO recertified the appeal to the Board.  In September 
1999, the Board reconsideration panel remanded the case to 
the RO for additional evidentiary development.  The case was 
thereafter returned to the Board.  Jurisdiction has now 
shifted back to the San Juan RO. 

In September 2001, the Board reconsideration panel referred 
the case to the Veterans Health Administration (VHA) of the 
VA for a medical opinion regarding the issue in controversy, 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §3(a), 114 Stat. 2096, 2097 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5103A) (West Supp. 2001); 38 
U.S.C.A. § 7109 (West 1991); and 38 C.F.R. § 20.901 (2000).  
In October 2001, a VHA medical opinion was rendered, and the 
Board provided appellant's representative a copy thereof the 
following month and advised him that unless any additional 
evidence or argument was submitted within a 60-day response 
period, the Board would proceed with appellate review.  
Subsequently, his representative submitted an informal 
hearing presentation.  The case is now ready for appellate 
review.

The decisions rendered in January 16, 1998 and herein by the 
Board reconsideration panel replace said September 13, 1996, 
Board decision, and now constitute the final decisions of the 
Board as to the reconsidered issue.  See 38 C.F.R. § 20.1100 
(2001).  


FINDINGS OF FACT

1.  A continuing acquired psychiatric disability has not been 
shown by credible, competent evidence to have been present in 
service or subsequent thereto.  

2.  A continuing acquired psychiatric disability, diagnosed 
as schizophrenia, was shown to have been initially manifested 
years after service.

3.  A personality disorder is not a disability providing for 
benefits under VA law.
CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by appellant's service, nor may schizophrenia 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), (codified 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)) became law.  
See also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although this case was decided by the RO before 
enactment of this Act, the Board reconsideration panel 
concludes that a remand to the RO for additional development 
is not warranted as VA has already met its obligations to the 
appellant under that statute.  

All relevant facts have been adequately developed by the RO 
and there is no reasonable possibility that any further 
assistance to the appellant would aid in proving his case.  
Bernard v Brown, 4 Vet. App. 384 (1993).  Appellant's service 
medical records appear complete and VA examinations and other 
post-service clinical records are associated with the claims 
folder.  Numerous post-service medical records, including 
those from the Social Security Administration (SSA) in 
connection with a claim filed for benefits under SSA law, 
that have been received merely show psychiatric treatment 
many years after service without medical opinion as to the 
etiology of psychiatric disability manifested; and, thus, are 
not material evidence in the instant case and will not be 
discussed in detail below.  Appellant has had the opportunity 
to present evidence, including testimony by a private 
psychiatrist at an August 1995 hearing, as to the etiology of 
appellant's psychiatric disability.  

Additionally, the Board reconsideration panel in January 1998 
and September 1999 remanded the case to the RO for VA 
psychiatric examination with medical opinion as to the 
etiology of appellant's psychiatric disability.  Although 
written medical opinion was rendered in November 1999 by VA 
psychiatrists that it was not likely that appellant had a 
chronic, acquired psychiatric disorder (psychoneurosis or 
psychosis) during service or proximate thereto, and that an 
in-service personality disorder was correctly diagnosed, 
appellant questioned the adequacy of those medical opinions.  
In order to provide appellant all reasonable assistance in 
proving his contentions, the Board reconsideration panel 
thereafter obtained a VHA medical opinion regarding the 
service connection issue in controversy and an October 2001 
VHA medical opinion was rendered.  That VHA medical opinion 
together with the other clinical evidence of record 
adequately details the circumstances and nature of the 
appellant's psychiatric disability and indicates whether that 
condition was related to service.  His representative was 
offered an opportunity to respond to that opinion.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Thus, the Board reconsideration panel concludes 
that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied in this case.  

In deciding the service connection issue on appeal, the Board 
reconsideration panel will consider applicable statutory and 
regulatory provisions, including the following:  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  

In pertinent part, the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) provide that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  

It is contended, in essence, that appellant did not have a 
pre-existing psychiatric disorder on service entrance 
examination and should therefore be presumed to have been in 
sound condition at enlistment; that an acquired psychiatric 
disability was incurred during service for which he received 
in-service treatment with an antipsychotic medication; and 
that according to private medical opinion of record, his 
current schizophrenia had its onset in service and a 
personality disorder diagnosed in service represents a 
misdiagnosis.  It should be pointed out that since the 
contentions and development in this case have been confined 
to appellant's claim for service connection for an 
innocently-acquired psychiatric disability, that is the issue 
for appellate consideration by the Board reconsideration 
panel.  While substance abuse has been noted, it has largely 
been attributed to the personality disorder.  It is not 
shown, nor has it been claimed to be a chronic disorder 
related to service.  That matter is not, therefore, for 
further consideration in this decision.

The service records reveal that appellant was absent without 
leave (AWOL) on four separate occasions in 1974 and in 1975 
(including for 68 days in 1975); and that he did not serve in 
Indochina.  

A service entrance examination did not reveal any pertinent 
complaints, findings, or diagnoses.  

The service medical records indicate that although during 
September-October 1972 hospitalization for hernia treatment, 
appellant complained of stuttering from nervous tension, he 
did not stutter during examination.  In August 1973, he 
reported having had a stuttering problem for as long as he 
could remember and that although his speech had improved 
since boot camp, he continued to be "very nervous" when he 
talked to different people due to his speech impairment.  In 
November 1973, appellant was referred for psychiatric 
evaluation by a speech pathologist for evaluation of his 
stuttering problem.  He expressed "anxiety" and lack of 
confidence in many areas of ability.  He divulged that his 
parents had "beat me a lot"; that after they died when he 
was a child, his mother's friend had raised him; and that he 
had had discipline problems at school (including several 
school suspensions, truancy, and expulsion in ninth grade for 
being a "troublemaker").  Appellant reported that he had 
been counseled on several occasions during service because of 
an attitude problem.  Appellant stated that he stuttered and 
felt nervous occasionally but only when he was around 
authority figures and being confronted by them.  

Clinically, his mood was that of indifference and he appeared 
uninterested throughout the mental status evaluation.  Affect 
was appropriate, memory was intact, and there was no evidence 
of a thought disorder, hallucinations, or delusions.  The 
impression was passive-aggressive personality features.  It 
was indicated that appellant appeared manipulative with a 
history of passive-aggressive behavior; and that it was 
suspected that his problems with attitude and stuttering were 
behavioral problems.

A March 1974 in-service psychiatric evaluation report 
indicated that appellant had returned to the clinic for 
counseling concerning an inability to perform at a level that 
would satisfy his superiors.  Reportedly, he had had a court-
martial for disrespect and being AWOL, but charges had been 
dropped; and that another special court-martial was pending 
for numerous infractions.  It was indicated that he had had 
several conflicts with senior officers and that [the 
conflicts] had been "written up"; and that an evaluation 
from command stated that it was "practically impossible to 
get this Marine [t]o do anything and he constantly violates 
rules and regulations...."  Clinically, his mood was that of 
indifference and he appeared uninterested throughout the 
mental status evaluation.  Affect was appropriate, memory was 
intact, he was oriented in all three spheres, and there was 
no evidence of a thought disorder, hallucinations, or 
delusions.  The impression was passive-aggressive personality 
disorder, EPTE [existing prior to enlistment].  He was 
considered eligible for service separation by reason of 
unsuitability.  

An August 1975 in-service psychiatric evaluation report noted 
that appellant stated that he wanted to kill himself; and, in 
response to a question whether he wanted service discharge, 
stated that nothing mattered anymore.  He denied any 
emotional problems prior to service.  It was noted that there 
was no clinical evidence of disabling psychoneurosis, 
psychosis, or organic brain syndrome despite his claimed 
severe depression; and that much of the history was given 
with a smile on his face.  The impression was antisocial 
character disorder.  He was considered a highly manipulative 
person.  

A September 1975 service medical record revealed that 
appellant had been referred by a local counseling center to 
determine the degree of his drug involvement/dependency.  He 
admitted to a lengthy involvement with drugs as long as he 
could remember.  He had used heroin since joining the Marine 
Corps and the main drug was marijuana.  The impression was 
very strong psychological drug dependence.  He was considered 
a very manipulative person trying to obtain secondary gain 
from each medical problem.  

An October 1975 service medical record revealed that 
appellant was hospitalized after a suicide attempt by 
hanging.  It was noted that he had been brought from the 
brig, where he was confined for "unauthorized absence", 
after being found hanging by his shoelaces.  He complained of 
chronic depression, suicidal ideation, suicide attempts, and 
crying spells over the last 18 months.  Reportedly, he had 
attempted suicide several times, and indulged in multiple 
drug abuse to help ease his depression, after his fiancée 
quit writing to him four months earlier.  It was noted that 
his service adjustment had been poor with chronic discipline 
problems.  

Clinically, he appeared moderately depressed with suicidal 
ideation.  However, his affect was appropriate, memory was 
intact, he was oriented, and there was no evidence of 
psychosis, organic brain syndrome, or disorganized thought.  
Judgment was extremely poor, immature, and impulsive.  Though 
content revolved around extremely poor self-esteem and 
suicidal ideation.  During hospitalization, he received 
psychotherapy and medications included Mellaril, 200 
milligrams a day.  His depression lifted and suicidal 
ideation abated.  It was noted that there was no evidence of 
a thought disorder or organic brain syndrome.  After a period 
of observation, evaluation, and treatment, staff 
psychiatrists reviewed the available records and determined 
that appellant had shown longstanding evidence of an 
inherent, preexisting pathological personality disorder.  The 
pertinent diagnosis was passive-aggressive personality, 
chronic, severe, existing prior to enlistment, manifested by 
poor judgment, poor impulse control, immaturity, frequent 
depressions, suicidal ideation, suicide attempts and 
passivity.  A military Medical Board agreed with the findings 
and diagnosis and recommended that appellant be discharged 
from service as unsuitable due to a personality disorder.  On 
December 1975 service discharge examination, it was noted 
that a recent medical board had diagnosed depression with 
suicidal ideation and "passive-aggressive."  In an 
attendant medical questionnaire, a physician elaborated that 
appellant had recent psychiatric problems, suicidal ideation, 
and an underlying passive-aggressive personality disorder.  

On May 1977 VA psychiatric examination, approximately a year 
and a half after service, appellant stated that he had 
anxiety and depression.  Reportedly, he had had numerous 
conflicts with the law.  Clinically, his affect was normal, 
memory was intact, he was well-oriented, and there was no 
thought/perceptual disturbance.  However, he appeared tense 
and anxious, spoke with a moderate speech impairment, mood 
was moderately depressed, insight was poor, and judgment was 
compromised under stress.   The diagnosis was severe anxiety 
and depressive reaction.  

Private hospitalization records reveal that in November 1978, 
appellant was committed after being arrested for fighting in 
the street and, while at the police station, a suicide 
attempt by hanging.  It was reported that he was separated 
from his wife, his girlfriend had left him, and his house had 
been robbed; and that all of these factors had caused too 
much stress for him to handle.  Diagnoses were depressive 
neurosis and personality disorder, passive-aggressive.  

Private and VA clinical records dated in the 1980's and early 
1990's include diagnoses of schizophrenia, 
antisocial/schizoid personality disorder, passive-aggressive 
personality traits, substance abuse disorder (heroin, 
cocaine, alcohol, cannabis).  

The critical question for resolution is whether an acquired 
psychiatric disability was present in service or is otherwise 
related to service (including whether any psychotic disorder, 
if not present in service, was manifested to a compensable 
degree within the one-year post-service presumptive period).  
An answer to this question encompasses the related matter of 
whether such psychiatric disability was misdiagnosed as a 
personality disorder during service.  

In short, the service medical records indicate that in 
October 1975, appellant was hospitalized for depression with 
suicidal ideation; that he was treated with Mellaril; and 
that a passive-aggressive personality manifested, in part, by 
depression and suicidal ideation, was diagnosed.  However, a 
psychoneurosis or psychosis was not diagnosed in service.  It 
was not until approximately a year and a half after service, 
that severe anxiety and depressive reaction were diagnosed, 
and schizophrenia was initially diagnosed years later in 
1980.  Schizophrenia is a psychotic disorder (See 38 C.F.R. 
§ 4.130 (2001)).  Since schizophrenia was not shown within 
the one-year post-service presumptive period, a psychotic 
disorder may not be presumed to have been manifested in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Since a personality disorder diagnosed in service was not 
noted on service entrance examination, appellant argues that 
the presumption of soundness at service entrance warrants a 
grant of service connection for an acquired psychiatric 
disability on the grounds that such psychiatric disability 
was misdiagnosed as a personality disorder during service.  

If the personality disorder diagnosed in service was a 
correct diagnosis, any presumption of soundness would be 
rebutted because according to 38 C.F.R. §§ 3.303(c) (2001), 
"personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, which were the basis of the service 
diagnosis, will be accepted as showing preservice origin...."  
Furthermore, the law is clear that a personality disorder is 
not a disability for which service connection may be granted 
for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs").  See also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Numerous lay statements from appellant's close relatives 
dated in the mid-1980's, several years after service, 
essentially allege that since appellant did not exhibit any 
emotional/mental/behavioral problems prior to service but 
underwent a behavioral change after service, said problems 
must have been related to service.  However, even assuming 
the credibility of said statements by immediate family 
members who may be directly affected by the outcome of this 
case, their statements are not competent evidence as to the 
etiological question in controversy.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  Here, neither appellant nor his 
relatives are competent to offer medical opinion as to the 
etiology of any acquired psychiatric disability, since this 
requires medical opinion and there is no indication that they 
have the required expertise.  Parenthetically, apparently 
during service, appellant enrolled in high school level 
educational courses (as evidenced by Xeroxed copies of grade 
transcripts of record), and certain service records indicate 
weapons firing proficiency and satisfactory military course 
grades, which appellant argues proves that he did not have a 
preservice personality disorder or poor service adjustment.  
However, such evidence is of very minimal, if any, probative 
value as to the etiological question at issue that requires 
medical opinion.  

During hearings in April 1986 and August 1995, private 
psychiatrists, testifying on appellant's behalf, opined after 
reviewing the service medical records, that the correct 
diagnosis in service should have been for a psychosis or 
neurosis, not a personality disorder.  However, the Board 
reconsideration panel assigns very minimal, if any, probative 
weight to their statements for the following reasons.  Said 
private psychiatrist during the April 1986 hearing testified, 
at T.3-4, in essence that since Mellaril was administered 
during appellant's in-service hospitalization and Mellaril is 
an antipsychotic medication, "[a]s an experienced 
psychiatrist I can infer [the military physician] did it for 
these [reasons]:  [Appellant] was either psychotic or 
symptomatic, or as tranquilizer to avoid diminishing suicidal 
ideation.  It would not be surprising to me that at this time 
he would have had hearing hallucinations.  Of course, this is 
also my opinion, not from the record."  In short, it appears 
that his medical opinion was based, at least in part, upon 
mere speculation, not the evidentiary record.  Additionally, 
that psychiatrist testified that although appellant was 
diagnosed in service with a passive-aggressive personality, 
such conditions "have nothing to do with the 
pharmacology(sic)" and "a passive-aggressive person is not 
treated because there is no treatment."  

Likewise, another private psychiatrist during the August 1995 
hearing on appeal testified, at T.3-4, 9-10, in essence that 
since Mellaril was administered during appellant's in-service 
hospitalization and Mellaril is an antipsychotic medication, 
"treatment with antipsychotics was inconsistent with the 
symptoms of personality problems" and that, in his opinion, 
appellant had prodromal symptoms of schizophrenia during 
service.  

However, as will be explained in detail below, their opinions 
appear erroneous from a medical standpoint, since the 
subsequent VHA medical opinion unequivocally states that 
Mellaril was a medication prescribed for personality 
disorders during the time period of appellant's service and 
cites to specific medical sources in support of his 
statement.  Thus, the Board reconsideration panel discounts 
said private psychiatric opinions, since they were based, at 
least in part, upon an inaccurate premise that appellant's 
in-service treatment with Mellaril, an antipsychotic 
medication, necessarily means that he was misdiagnosed in 
service as having a personality disorder.  

Although medical opinions from VA psychiatrists were rendered 
in November 1993 and October 1995 to resolve the etiological 
point in controversy, the psychiatrists apparently limited 
the focus of their medical opinions to whether a personality 
disorder was correctly diagnosed in service.  Their medical 
opinions did not address whether a psychoneurosis/psychosis 
may have also been manifested along with a personality 
disorder during service or proximate thereto.  

Although pursuant to January 1998 remand, a written medical 
opinion was rendered in July 1998 by another VA psychiatrist, 
that psychiatrist did not specifically express an opinion as 
to (1) whether it is as likely as not that appellant had a 
chronic acquired psychiatric disorder (psychoneurosis or 
psychosis) during service or proximate thereto and if so, 
what the diagnosis and approximate date of onset thereof is; 
and (2) whether it is as likely as not that the correct 
diagnosis in service should have been for a psychosis or 
neurosis, not a personality disorder.  Pursuant to a 
September 1999 remand, VA psychiatrists, who rendered the 
aforementioned VA medical opinions, were requested to opine 
whether the correct diagnosis in service should have been for 
a psychosis or neurosis, not a personality disorder; and to 
provide a detailed rationale for the medical conclusions 
rendered.  Although written medical opinion was rendered in 
November 1999 by VA psychiatrists that it was not likely that 
appellant had a chronic, acquired psychiatric disorder 
(psychoneurosis or psychosis) during service or proximate 
thereto, and that an in-service personality disorder was 
correctly diagnosed, appellant has recently argued that that 
medical opinion did not contain a detailed rationale for such 
medical conclusions rendered.  

In September 2001, the Board reconsideration panel referred 
the case for a VHA medical opinion regarding the following 
question, in pertinent part:

Does appellant have a chronic, acquired 
psychiatric disorder (psychoneurosis, 
mood disorder, or psychosis)?  If he does 
have a chronic, acquired psychiatric 
disorder, the diagnosis and approximate 
date of onset thereof should be given 
(i.e., is it as likely as not that any 
chronic, acquired psychiatric disorder 
had its onset during service or proximate 
thereto).  However, if appellant does not 
have a chronic, acquired psychiatric 
disorder, this should be clearly stated 
in your written opinion.  

Please comment on the allegation that the 
personality disorder diagnosed in service 
was a misdiagnosis and that the correct 
diagnosis in service should have been for 
a psychosis, mood disorder, or neurosis 
rather than a personality disorder.  If 
appellant did not have a chronic, 
acquired psychiatric disorder during 
service or proximate thereto, this should 
be clearly stated in your written 
opinion.  

In an October 2001 VHA medical opinion, a psychiatrist stated 
that he had reviewed the entire claims folders and opined, in 
pertinent part, in response to the question whether appellant 
has a chronic, acquired psychiatric disorder (psychoneurosis, 
mood disorder, or psychosis), that appellant's diagnoses were 
substance dependence (primarily heroin) and borderline 
personality disorder.  A detailed discussion of the facts and 
the medical principles involved was provided, including 
specific mention of service medical records dated in 
September and October 1975 and post-service private 
psychiatric hospitalizations records dated in November 1978 
and May 1980, which noted a lengthy history of illicit drug 
abuse, depression, and suicide attempts.  

The VA psychiatrist further stated that "[m]ost, if not all 
of [appellant's] suicide attempts and complaints of suicidal 
thoughts are documented in the record to be associated with 
either separations from or rejections by women" and that 
according to the records:  

[S]ince being stationed at Camp Lejeune, 
he attempted suicide several times and 
[']indulged in multiple drug abuse['] to 
help him ease his depression.  This 
patient has a pattern of rejection 
sensitivity that results in his 
responding with an intense affect and 
self-destructive urges, while indulging 
in drug abuse to cope with his feelings 
of rejection.  These symptoms and 
behavior, combined with his unstable 
relationships and frantic efforts to 
avoid abandonment are characteristic of a 
borderline personality disorder defined 
in DSM-IV.  This is a pattern that 
started before the military service and 
was related to his loss of his parents 
(by his report) at age seven and having 
to be raised by friends, combined with 
his report of a chaotic family 
environment prior to his parents' deaths.  
He had a poor pattern of behavior in 
school, reported by him on 11-8-73 to a 
speech pathologist as being suspended 
seven times from...school in the ninth 
grade.  This behavioral pattern 
is...consistent with borderline personality 
characteristics prior to the military 
service.  

The VA psychiatrist additionally opined that:

[T]he record documents that this 
patient's personality pattern of 
misconduct, rejection sensitivity, and 
drug abuse began prior to the military.  
His interpersonal failures led to his use 
of drugs to cope with hurt and rejected 
feelings, leading to further induction of 
mood changes (depression) and 
hospitalization while in the military 
service.  Some may conclude that 
treatment with Mellaril (classified as an 
antipsychotic) was evidence that the 
patient was psychotic while in the 
military in 1975.  However, in 1975, 
Mellaril was sometimes used for the 
indication listed in the Physician's Desk 
Reference, for "the short term treatment 
of moderate to marked depression in adult 
patients."  Antipsychotics have since 
been used effectively for episodic 
dysfunction in patients with borderline 
personality disorder.

In that October 2001 VHA medical opinion, the VA psychiatrist 
opined, in pertinent part, in response to the question 
whether the personality disorder diagnosed in service was a 
misdiagnosis and that the correct diagnosis in service should 
have been for a psychosis, mood disorder, or neurosis rather 
than a personality disorder, that:

As explained above, the personality 
disorder diagnosis made in the military 
was a correct diagnosis....  The patient 
did not have any evidence of psychosis 
while in the military....  In 1975, 
Mellaril was used in some non-psychotic 
patients who had depression with anxiety, 
irritability, and sleep disturbance....  
Furthermore the psychiatric evaluation 
the patient received at that time 
specifically documented the absence of a 
psychotic disorder.  Even the patient's 
depression in the military was related to 
his personality disorder....  His chronic 
coping technique was to use drugs to 
cope, which attributed to a worsening of 
his depression.  Thus, it was the 
combination of his pre-existing 
personality disorder and drug abuse 
(which continued into the military) that 
led to his depression and hospitalization 
in the military....

...The first documentation of psychotic 
symptoms that I could find was in 1980 
during one of his hospitalizations....  
Again, this was related to rejection by a 
girlfriend.  As stated in DSM-IV, 
patients with borderline personality 
disorder may have "transient, stress-
related paranoid ideation or severe 
dissociative symptoms."  Thus, the 
stress of being rejected, combined with 
his use of drugs to cope can give a 
clinical picture that looks like 
schizophrenia.  Indeed, in 1980, one of 
his discharge summaries lists "R/O Drug-
induced psychosis."  Thus, his psychotic 
symptoms occurred post-discharge from the 
military and were most likely related to 
his borderline personality disorder that 
pre-dated his military experience.

After weighing the positive and negative evidence, the Board 
reconsideration panel assigns great evidentiary weight to the 
VHA medical opinion and minimal, if any, to said private 
psychiatric medical opinions, since (a) that VHA medical 
opinion provided a comprehensive analysis of the evidence of 
record, including said private psychiatric medical opinions, 
and (b) the VA psychiatrist supported his medical conclusions 
with sufficiently detailed explanation that clearly states 
that the appellant's personality disorder diagnosed in 
service was a correct diagnosis and an acquired psychiatric 
disability was not manifested in service or proximate 
thereto.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  Thus, service connection for an 
acquired psychiatric disability, including schizophrenia, is 
not warranted, for the aforestated reasons.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 
3.307, 3.309.  

Although the appellant asserts that the VHA opinion ignored 
relevant evidence in the file, it is apparent that the 
opinion was based on a detailed review of the claims folder, 
including the information the appellant believes proves his 
claim.  Furthermore, it is noted that the VHA opinion is 
essentially in line with most of the other requested opinions 
on file.  To the extent the private physicians' have offered 
conflicting opinions, they have not provided medical bases 
for those opinions, and the opinions do not reflect accurate 
histories as provided by the evidence on file.

The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
issue on appeal, for the foregoing reasons.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


			
	HOLLY E. MOEHLMANN	JAMES W. ENGLE
	Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals


		
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

